DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 07/25/2022.  The present Application has a filing date 11/03/2020. 
Claims 1-20 are pending in the Application, of which Claims 1, 9 and 17 are independent. 
Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 07/25/2022 with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Gollub (U.S. Pub. No. 20140195867) in view of Shur et al. (U.S. Patent No. 9.594.615), have been fully considered but they are not persuasive, as set forth in the present office action.
Claims 1, 9 and 17, as currently amended, recite the limitation “determining an operation timing condition associated with a memory device to be installed at one of a plurality of memory sub-systems”, which renders the Claim indefinite under 112b, second paragraph. It is unclear how one of ordinary skill in the art is able to determine the operation timing condition of a memory device which is not yet installed in the system. It is unclear at what point in time the memory device is installed. Normally, the memory device must first be installed in a system/ test equipment before the initiating a memory test. It appears, the test sequence of events is unclear, i.e. whether the  memory device is located in the memory system or an outside system.
   Applicant specification describes in Par. [0036]  In some instances, one or more tests can be performed for a memory device 130, 140 before the memory device 130, 140 is installed at a memory sub-system 110. For example, before a memory device 130, 140 is installed at a memory sub-system 110, memory device 130 can be tested at testing equipment of a manufacturing system. Memory device 130 can be inserted at the testing equipment.  
Clearly, according to the specification the memory device is tested and quality rated at the testing equipment of a manufacturing system before is installed at a memory sub-system. The Claims should be amended accordingly to reflect the description in the specification, e.g. the memory device is first tested in a manufacturing system and then installed in a memory sub-system.
With respect to the rejection of Claims under 103, Applicant argues that Gollub fails to teach or suggest "assigning a first quality rating for the memory device, wherein the memory device is to be installed at a particular memory sub-system" and "performing further testing...based on one or more power level settings to assign an additional quality rating for the memory device, wherein the memory device is to be installed at the particular memory sub-system" as recited in amended claim 1.
In response to Applicant arguments, as indicated above, the expression “the memory device is to be installed at a particular memory sub-system" is subject to 112b rejection thus rendering the Claims indefinite. As best understood in view of Applicant’s specification, the memory device is tested and quality rated at a testing equipment  before is installed at a memory sub-system. 
Similarly, Gollub discloses “determining a first number of errors” Par. [0047] The method 400 may also include determining whether an error is detected based on the comparison of the data read back to the known pattern, at 416. 
Clearly, Gollub discloses “determining a number of errors” using an ECC decoder to perform memory testing based on delay margin regardless of the location of the memory device.
 The Office action admitted that Gollub does not explicitly disclose “assigning a first quality rating for the memory device”.
However, in analogous art, Shur discloses determining a quality metric (QM) corresponding to “quality rating” as illustrated in FIG. 5.  At a quality metric estimation step 108, the processor estimates the quality metric (QM) as the total number of readout errors, i.e., the sum of the numbers of the soft and hard errors, as described, for example, in FIG. 3 above. At a threshold determination step 112, the processor determines the quality threshold (QT), for example, using Equation 2 above. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to assign a quality metric as taught by Shur to a memory device of Gollub as to assess the device reliability prior to installing  the memory device in a memory system.   
With respect to  performing further testing........to assign an additional quality rating for the memory device, wherein the memory device is to be installed at the particular memory sub-system", it would have been obvious to perform more testing to ensure test reliability and assign the quality rating to each memory device.  For example, Gollub discloses Par. [0048]  the method 400 may further include determining that an upper delay margin is found in response to determining that an error is detected and setting the delay back to an original value, at 418. For example, in FIG. 1, the firmware 162 may determine an upper delay margin based on determining that an error is detected. The firmware 162 may set the delay setting 178 to an original value. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently amended, recite the limitation “determining an operation timing condition associated with a memory device to be installed at one of a plurality of memory sub-systems”, which renders the Claim indefinite under 112b, second paragraph. It is unclear how one of ordinary skill in the art is able to determine the operation timing condition of a memory device which is not yet installed in the system. It is unclear at what point in time the memory device is installed. Normally, the memory device must first be installed in a system/ test equipment before the initiating a memory test. It appears, the test sequence of events is unclear, i.e. whether the  memory device is located in the memory system or an outside system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollub (U.S. Pub. No. 20140195867) Pub. Date: July 10, 2014 in view of Shur et al. (U.S. Patent No. 9.594.615).
Regarding independent Claims 1, 9 and 17, Gollub discloses memory testing with selective use of an error correction code decoder, comprising:
 a memory device; and a processing device coupled to the memory device, the processing device to perform operations:
[0017] FIG. 1 illustrates one exemplary implementation of a computer that is operable to perform memory testing with selective use of an ECC decoder utilizing one or more test patterns. In FIG. 1, the computer includes firmware 162 coupled to a rank 180 “memory device” through a memory interface 170 “processing device”. The rank 180 includes a set of dynamic random-access memory (DRAM) chips including a DRAM 182 and one or more error correction code (ECC) 184 modules.
determining an operation timing condition associated with a memory device, that  corresponds to a first operation delay timing margin setting;
[0041] FIGS. 4-5 represent a particular embodiment of a method 400 outlining a sequence of operations performed by the computer of FIG. 1 to implement memory testing. [0044] The method 400 may also include the firmware directing the self-test engine to start a shmoo process, at 408, and the self-test engine incrementing a delay setting for the DRAM position, at 410. For example, in FIG. 1, the firmware 162 may direct the self-test engine 174 to start a shmoo process. The shmoo process may include updating the delay setting 178 “delay timing margin setting” for the DRAM 182 based on a determined upper delay margin and a determined lower delay margin.
performing a first set of memory access operations according to a second operation delay timing margin setting, that is lower than the first operation delay timing margin setting;
[0049] The method 400 may also include the self-test engine decrementing the delay setting for the DRAM position, at 420. For example, in FIG. 1, the self-test engine 174 may decrement the delay setting 178 associated with the memory location 188.
determining a first number of errors that occurred during performance of the first set of memory access operations;
[0046] The method 400 may further include the self-test engine reading several addresses in the rank to check for errors in the marked position by comparing the data read back to the known pattern, at 414.   
responsive to determining that the first number of errors satisfies an error criterion, corresponding to no error [0047] The method 400 may also include determining whether an error is detected based on the comparison of the data read back to the known pattern, at 416.  If an error is not detected, the method 400 may return to 410. 
 responsive to determining that the first number of errors does not satisfy the error criterion,  corresponding to error [0048] Alternatively, the method 400 may further include determining that an upper delay margin is found in response to determining that an error is detected and setting the delay back to an original value, at 418. For example, in FIG. 1, the firmware 162 may determine an upper delay margin based on determining that an error is detected. The firmware 162 may set the delay setting 178 to an original value. 
Regarding independent Claims 1, 9 and 17, Gollub does not explicitly disclose “assigning a first quality rating for the memory device”.
However, in analogous art, Shur et al. (U.S. Patent No. 9.594.615) discloses the quality metric (QM) corresponding to “quality rating” as illustrated in FIG. 5.  At a quality metric estimation step 108, the processor estimates the quality metric (QM) as the total number of readout errors, i.e., the sum of the numbers of the soft and hard errors, as described, for example, in FIG. 3 above. At a threshold determination step 112, the processor determines the quality threshold (QT), for example, using Equation 2 above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the quality metric as taught by Shur et in the memory of Gollub for the purpose of estimating the quality of memory cells using selective error emphasis.

 Regarding Claims  5, 6, 12, 13,  Gollub does not explicitly disclose “assigning a second quality rating for the memory device, wherein the first quality rating corresponds to a lower quality memory device than a device associated with the second quality rating”   “assigning a third quality rating for the memory device, wherein the first quality rating corresponds to a lower quality memory device than a device associated with the third quality rating”.
  However, in analogous art Shur et al. discloses the above limitations, and therefore the Claims are unpatentable over Gollub in view of Shur for the same obvious reasons as applied to the independent Claims above.  
Regarding Claims 1, 5, 6, 9, 12, Gollub does not explicitly disclose “performing further testing for the  memory cells based on one or more power level settings”.  
  However, in analogous art Shur et al. discloses in FIG. 2, a diagram depicting threshold voltage distributions in a group of memory cells of a 2 bits/cell device, including zones of soft and hard readout errors, in accordance with an embodiment that is described herein. In FIG. 2, L0 . . . L3 denote the four nominal programming levels in a 2 bit/cell MLC device and their respective distributions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the threshold voltage distributions as taught by Shur in the memory of Gollub for the purpose of detecting errors in a memory as to evaluate the memory quality.   
 
Regarding Claims 2, 4,11,14, 18, 20, Gollub discloses write and read operation and delay timing margin setting [0018]  For example, the self-test engine 174 may write a test pattern (e.g., all 1's) to the memory location 188 and read a value from the memory location 188. The self-test engine 174 may determine whether a fault is detected at the memory location 188 based on a comparison of the test pattern and the value. The self-test engine 174 may also update the delay setting 178 for the DRAM 182 based on an upper delay margin determination and a lower delay margin determination, as further described in reference to FIGS. 4-6.
Regarding Claims 3, 10, 19, Gollub discloses uncorrectable error FIG. 6 [0066] When a fault is detected, a chip mark associated with the DRAM is maintained, another memory location is used instead of the memory location, another DRAM is used instead of the DRAM, and/or a warning regarding the DRAM is generated, at 616. For example, referring to FIG. 1, the firmware 162 may leave the chip-mark 186 associated with the DRAM 182 in place, use another memory location that is available instead of the memory location 188, use a spare DRAM instead of the DRAM 182, and/or generate a warning regarding the DRAM 182.
Regarding Claims 7, 8, 15, 16, Gollub discloses  modifying one or more error correction settings for the memory device [0026] FIG. 1 illustrates a particular embodiment of memory testing with selective use of an ECC decoder utilizing one or more test patterns, which may be designed to detect various faults. This may enable memory testing during runtime with an increased likelihood of detecting faults in comparison to detecting errors using other memory testing algorithms such as parity checking. 
[0047] The method 400 may also include determining whether an error is detected based on the comparison of the data read back to the known pattern, at 416. [0048] Alternatively, the method 400 may further include determining that an upper delay margin is found in response to determining that an error is detected and setting the delay back to an original value, at 418.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 3, 2022
Final Rejection 20220803
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov